DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 4, 6, 8, 10, 13, and 18-26 are pending and under consideration.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with May M. Wu, Reg. No. 56,620, on 3-12-2021.

The application has been amended as follows: 

	Claim 6. (Currently Amended)  A method of administering a malaria composition to a target population of humans comprising:  administering said malaria composition to each human in the target population, wherein the malaria composition consists of at least five drug sensitive Plasmodium infected mosquitoes in a container, the malaria composition being administered by allowing each individual human in the target population to be exposed to the Plasmodium infected mosquitoes and receive at least five mosquito bites therefrom, wherein the malaria composition is administered to each individual within the target population on each of two consecutive days, wherein the drug sensitive live organisms are drug sensitive due to loss of a non-chromosomal resistance gene.

	Claim 8.  (Canceled)

	Claim 10. (Currently Amended)  A method of administering a malaria composition to a human comprising:  administering said malaria composition to the human, wherein the malaria composition consists of at least five drug sensitive Plasmodium infected mosquitoes in a container, the malaria composition being administered by allowing the human to be exposed to the Plasmodium infected mosquitoes and receive at least five mosquito bites therefrom, wherein the malaria composition is administered to the human on each of two consecutive days, wherein the drug sensitive live organisms are drug sensitive due to loss of a non-chromosomal resistance gene.

	Claim 13. (Currently Amended)  A method of administering a malaria composition to a target population of humans comprising:  administering said malaria composition to each human in the target population, wherein the malaria composition consists of at least five drug sensitive Plasmodium infected mosquitoes in a container, the malaria composition being administered by allowing each individual human in the target population to be exposed to the Plasmodium infected mosquitoes and receive at least five mosquito bites therefrom, wherein the malaria composition is administered to each individual within the target population on each of three consecutive days, wherein the drug sensitive live organisms are drug sensitive due to loss of a non-chromosomal resistance gene.

	Claim 18. (Canceled)
	Claim 19. (Canceled)
	Claim 20. (Canceled)

Rejections Withdrawn
The rejection of claims 4, 6, 8, 10, 13 and 21-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of the claim amendments and Examiner's Amendment.
The rejection of claim 8 and 18-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is moot in light of the cancelation of the claims by Examiner's Amendment.

Conclusion
Claims 4, 6, 10, 13, and 21-26 are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 12, 2021